Citation Nr: 0639586	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-18 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for low back disability.

2.  Entitlement to an initial compensable rating for 
sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran served on active duty from June 1982 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This case was remanded by the Board in August 2004 to 
schedule the veteran for a requested Board hearing.  He 
failed, without explanation, to attend that hearing in 
September 2006.  His request for a Board hearing therefore is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2006). 


FINDINGS OF FACT

1.  The veteran's low back disability is not manifested by 
more than slight limitation of lumbar spine motion, by 
limitation of forward flexion of the thoracolumbar spine to 
60 degrees or less or limitation of combined motion of the 
lumbar spine to 120 degrees or less; by muscle spasm on 
extreme forward bending or muscle spasm or guarding severe 
enough to result in an abnormal gait or spinal contour; by 
unilateral loss of lateral spine motion in standing position; 
by incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least two weeks during the past 
12 months; or by any neurological impairment.

2.  The veteran's sarcoidosis is inactive, but is productive 
of Forced Expiratory Volume in One Second to Forced Vital 
Capacity (FEV-1/FVC) of 74 percent of predicted on pulmonary 
function testing; the sarcoidosis is not productive of 
persistent symptoms requiring the use of corticosteroids, by 
cor pulmonale or cardiac involvement with congestive heart 
failure or progressive pulmonary disease with fever, night 
sweats and weight loss despite treatment, or by FEV-1 of 56- 
to 70-percent predicted or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56 
to 65 percent of predicted on pulmonary function testing. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2006). 

2.  The criteria for a 10 percent evaluation for sarcoidosis 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.97, 
Diagnostic Codes 6600, 6846 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist the veteran

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in February 2004 and March 2006 correspondences.  
While those notices were provided after the rating decision 
from which this appeal originates, see generally Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Board points out that 
both claims at issue were substantiated when service 
connection was granted in May 2002.  The notice provisions of 
38 U.S.C.A. § 5103(a) were therefore no longer applicable to 
the claims, and the record reflects that the veteran has 
received the notice to which he is entitled under 38 U.S.C.A. 
§§ 5103A and 7105.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  His claims were readjudicated in a June 
2006 supplemental statement of the case.

The Board notes that, effective October 6, 2006, VA amended 
the criteria for evaluating respiratory conditions.  
Specifically, VA amended the criteria to clarify the 
situations in which pulmonary function tests need not be used 
when evaluating respiratory conditions.  See 71 Fed Reg. 
52,457 (Sept. 6, 2006).  While the veteran has not been 
advised of the amended criteria, as explained below, he 
failed to report for a February 2006 VA examination which 
would have included the use of pulmonary function testing, as 
well as the findings necessary to determine whether the 
results of such testing are required or relevant.  In 
addressing the rating assignable the veteran's sarcoidosis 
under Diagnostic Code 6600, the Board has considered all 
pertinent findings in the light most favorable to his claim.  
The veteran consequently has not been prejudiced by the lack 
of notice concerning the amended criteria referenced above.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. §§ 5103(a), 5103A 
and 7105.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.

The record also reflects that the veteran has attended 
examinations in connection with this appeal.  The Board notes 
that the examinations on file arguably do not adequately 
address functional impairment occasioned by the veteran's 
complaints of low back pain, and do not include pulmonary 
function testing.  To remedy those deficiencies, the veteran 
was scheduled for a VA examination in February 2006, but he 
failed, without explanation, to report.  He was advised of 
his failure to report in a June 2006 supplemental statement 
of the case.  Although his representative has requested that 
VA nevertheless reschedule the veteran for a VA examination, 
in the absence of any explanation for the veteran's failure 
to report in February 2006, and any indication that he would 
likely report for any further VA examination in connection 
with this appeal, the Board finds that remand of the case to 
schedule the veteran for additional VA examination is not 
warranted.  See Wood v. Derwinski, 1 Vet. App. 190 (1990) 
(The duty to assist is not a one-way street, and an appellant 
must do more than passively wait for assistance when he has 
information essential to his claim).

The Board accordingly finds that VA has satisfied its duty to 
assist the veteran in this claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.41, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the low back disability and sarcoidosis, and the Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of "staging" ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of any limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

I.  Low back disability

Factual background

Service connection for low back disability, characterized as 
arthralgia disease of the lumbar spine, was granted in May 
2002.  The disorder was evaluated as 10 percent disabling, 
effective September 30, 1998.  This evaluation has remained 
in effect since that time.

The service medical records show that the veteran was 
involved in a motor vehicle accident in February 1988, 
following which he reported radiating low back pain.  On 
further evaluation, he was noted to have an antalgic gait and 
lower back tenderness, without spasm or abnormal deep tendon 
reflexes.  He exhibited decreased motion due to pain, but 
normal strength and posture.  Prior to discharge, he was 
diagnosed with herniated nucleus pulposus at L4-L5 with L5 
radiculopathy, despite a normal neurological examination and 
without resort to diagnostic testing.  He was prescribed 
Prednisone and bed rest for 72 hours.

VA treatment records for August 2000 to February 2003 
document complaints of low back pain.  Physical examination 
showed tenderness of the lower back.  His lower extremity 
strength was full, and his gait was considered intact.

On file are records from the Social Security Administration 
(SSA), which include the report of an April 2001 
psychological evaluation.  At that time, the veteran reported 
that he was told he had degenerative joint disease in the 
lower back.  He complained of problems with walking, sitting, 
and standing, as well as with spasm.  The examiner did not 
provide any physical findings for the lower back.

At a February 2002 VA examination, the veteran complained of 
low back pain.  He demonstrated lumbar flexion to 70 degrees, 
and the remainder of his range of motion testing was 
"otherwise negative."  Neurological examination, including 
of the deep tendon reflexes, was normal.  X-ray studies of 
the lower back were normal.  The examiner diagnosed mild 
arthralgia disease of the lumbosacral spine, and concluded 
that the veteran had lost about 10 percent of lumbar 
function.  

The veteran attended VA examinations in June 2003.  He 
reported that he was unable to work due to his back disorder 
and sarcoidosis.  He reported experiencing trouble with 
walking and bending his back.  Physical examination of the 
veteran was normal.

In several statements, the veteran contends that he 
experiences constant low back pain which radiates to his left 
lower extremity.  He indicates that he experiences pain in 
particular with his activities of daily living.  He also 
contends that no employer would hire him if they learned of 
the back disorder.  


Analysis

The RO evaluated the veteran's low back disability as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  Prior to September 26, 2003, a 10 percent evaluation 
was warranted for slight limitation of lumbar spine motion, 
and a 20 percent evaluation was warranted for moderate 
limitation of lumbar spine motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Prior to September 26, 2003, Diagnostic Code 5295 provided 
that a 10 percent evaluation was warranted for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
evaluation was warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

Prior to September 23, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome (IVDS), provided for a 10 
percent rating for mild IVDS.  A 20 percent rating was 
warranted for moderate IVDS with recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (now codified as 38 C.F.R. § 
4.71a, Diagnostic Code 5243.)  The amended criteria direct 
that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The new criteria provide 
for a 10 percent evaluation where there are incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation requires incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2006).

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  Id.

In addition, effective September 26, 2003, the criteria for 
rating diseases and injuries of the spine were also amended.  
Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 10 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5242.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Plate V (2006).

A.  Prior rating criteria

Upon review of the evidence of record, the Board finds that a 
disability evaluation in excess of 10 percent for low back 
disability is not warranted.  The veteran contends that he 
experiences constant low back pain, exacerbated when 
performing activities of daily living.  Notably, however, he 
has consistently demonstrated substantially full range of 
lower back motion, with any limitation of motion confined to 
forward flexion; he is able to forward flex to at least 70 
degrees.  The Board has considered his complaints of low back 
pain and any associated functional impairment.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The February 2002 examiner 
estimated a loss of 10 percent of lower back function.  
Unfortunately, he did not address the loss of function in 
terms of additional limitation of motion, or otherwise 
address the actual impact of the lost function from pain.  As 
noted previously, the RO scheduled the veteran for a VA 
examination in February 2006 to address his lower back 
disorder, but he failed to report.  The Board consequently 
must rely on the evidence already on file.  

Even with consideration of a 10 percent diminishment of 
function, given that the veteran can forward flex to at least 
70 degrees, without limitation in any other plane of motion, 
and without any other factors such as weakness, fatigability, 
or incoordination, the Board finds that the lower back 
disorder is not even remotely productive of more than slight 
limitation of lumbar motion.  An evaluation in excess of 10 
percent under Diagnostic Code 5292 is not warranted.  

The Board notes that the evidence does not show any muscle 
spasm on extreme forward bending of the lumbar spine, or any 
loss of lateral spine motion in standing position.  A higher 
evaluation under Diagnostic Code 5295 therefore is not 
warranted.
 
The Board notes that while the veteran was diagnosed with a 
herniated disc and associated radiculopathy in service, that 
diagnosis was based on clinical evaluation of the veteran, 
and not on diagnostic testing.  Post-service X-ray studies 
are negative for any evidence of disc herniation.  In any 
event, neurological examination since service has been 
consistently normal.  The veteran's deep tendon reflexes are 
unimpaired, and the treatment records are silent for any 
reference to episodes of IVDS.  Nor does the veteran report 
any episodes of IVDS.

Given that the veteran has not demonstrated any post-service 
episodes of IVDS, or any neurological impairment on 
examination, the Board concludes that an evaluation in excess 
of 10 percent under Diagnostic Code 5293, for moderate IVDS, 
is not warranted.

In sum, the lack of clinical or diagnostic evidence 
demonstrating more than slight limitation of lumbar motion, 
or demonstrating any spasms, loss of lateral spine motion, or 
neurological impairment associated with the veteran's 
service-connected low back disability shows that the 
veteran's low back disability is at the level contemplated by 
the assigned evaluation of 10 percent.  The disability does 
not more nearly approximate the criteria for a higher 
evaluation.  38 C.F.R. § 4.7.

B.  New rating criteria

As with the analysis under the old rating criteria, the 
evidence clearly shows that the veteran does not meet the 
criteria for an evaluation in excess of 10 percent, as he is 
able to forward flex his lumbar spine to at least 70 degrees, 
with normal motion in the remaining planes, and does not 
demonstrate any muscle spasm, guarding, abnormal gait, or 
abnormal spinal contour.  Even when his complaints of pain 
(and the 10 percent loss of function) are considered, he 
still retains full range of motion in all but flexion, and 
his flexion is limited to no more than 70 degrees.

As already indicated, neurological examination of the 
veteran has been consistently normal, without any evidence 
of deficits in deep tendon reflexes.  Nor do the records 
show, or the veteran contend, that the veteran experiences 
any incapacitating episodes of low back pain necessitating 
bed rest prescribed by a physician since his discharge.

Therefore, the Board concludes that an evaluation in excess 
of 10 percent for the veteran's service-connected low back 
disability, under the new criteria for rating IVDS or for 
rating injuries of the spine in general, is not warranted.

The Board notes that the RO, in granting service connection 
for low back disability, assigned the veteran an effective 
date for the award of service connection of September 30, 
1998.  The Board has reviewed the evidence of record, but 
concludes that the veteran's lower back disorder has remained 
no more than 10 percent disabling under any applicable rating 
criteria for the entire period from September 30, 1998.  
Fenderson, supra.  

II.  Sarcoidosis

Factual background

Service connection for sarcoidosis was granted in May 2002.  
The disorder was evaluated as noncompensably disabling, 
effective September 30, 1998.  This evaluation has remained 
in effect since that time.

Service medical records show that the veteran was found to 
have possible sarcoidosis on chest X-ray studies in April 
1988; at that time, he denied any weight loss for the prior 
year.  He was later determined to have bilateral hilar 
adenopathy without any symptoms such as shortness of breath 
or decreased exercise tolerance.  He did not have any 
symptoms of fever, chills, or weight loss, and physical 
examination was negative for any lung, heart, abdominal or 
genitourinary abnormalities.  Liver function tests and blood 
chemical workups were normal, except for a hematocrit of 40.  
He underwent a mediastinoscopy, which revealed non-caseating 
granuloma consistent with sarcoid.  Pulmonary function 
testing in May 1988 showed that, without bronchodilation 
therapy, he had an FVC of 94 percent of predicted, an FEV-1 
of 97 percent of predicted, an FEV-1/FVC of 87 percent, and a 
DLCO of 86 percent.  The service records indicate that no 
therapy was considered required for the sarcoidosis.

On file are VA treatment records for August 2000 to February 
2003.  The records show a pattern of weight gain through the 
years, and note the veteran's motivation to intentionally 
lose weight.  Records for 2000 document treatment for 
multiple joint pains, as well as for symptoms including 
decreased energy, occasional wheezing, and shortness of 
breath.  Physical examination at one point showed crackles 
and scattered wheezes, and he received separate diagnoses of 
sarcoidosis and arthralgia; he was referred to specialists 
and prescribed an inhaler.  Chest X-ray studies in 2000 
showed possible focal parenchymal infiltrate.  Pulmonary 
function testing for October 2000 demonstrated an FVC of 94 
percent of predicted, an FEV-1 of 84 percent of predicted, an 
FEV-1/FVC of 72 percent, and a DLCO (SB) of 96 percent of 
predicted.  

A February 2001 entry in the treatment records indicates that 
he denied using steroids for sarcoidosis.  He did report 
experiencing joint pains, which the treating physician 
indicated might be a manifestation of the sarcoidosis.  In 
March 2001, he was seen at the rheumatology clinic for his 
joint pains, and was started on an empiric trial of 
corticosteroids.  He reported that he stopped working in 2000 
due to joint pains, and had developed intermittent vision 
problems.  Physical examination was largely normal, and his 
blood chemical workup was negative for any identified 
abnormalities.  The treating physician diagnosed multiple 
arthralgias and history of sarcoidosis, and informed the 
veteran that it was unclear whether the arthralgias were due 
to the sarcoidosis; the physician recommended the use of 
Prednisone.  Chest X-ray studies in 2001 were negative for 
parenchymal disease, adenopathy, or other evidence of 
sarcoidosis.  At another point, the veteran reported working 
intermittently in construction.  

Subsequent treatment records show he was prescribed a 
Prednisone taper for complaints of muscle and joint pain, and 
was diagnosed with diffuse myalgias and arthralgias of 
uncertain etiology, as well as with remote history of 
sarcoidosis without evidence of active disease; the treating 
physicians indicated that the veteran might be developing a 
fibromyalgia-like syndrome related to the sarcoidosis.  Chest 
X-ray studies and blood chemical workups remained negative 
for pertinent abnormalities.  The records also show treatment 
for hypertension.

On file is an October 2000 statement cosigned by a VA 
physician and social worker.  The statement indicates that 
the veteran had a diagnosis of sarcoidosis, an autoimmune 
disease affecting the skin, lungs, heart, nervous system, and 
brain.  The letter indicates that the veteran experienced 
pain and swelling in his joints and extremities, and was 
unable to work in certain occupations.

On file are records from the Social Security Administration 
showing that on an April 2001 psychological evaluation, the 
veteran reported experiencing chronic pain throughout his 
body from the sarcoidosis.  He complained of shortness of 
breath, wheezing, high blood pressure, chest pain, and vision 
and hearing problems.  The examiner noted that the veteran 
was sedentary in his activities. 

At the veteran's February 2002 VA examination, the examiner 
noted that past liver and renal function tests, and chest X-
ray studies, were normal.  Physical examination disclosed 
that the veteran did not have any sarcoid lesions or 
adenopathy.  His lungs were clear, without wheezes or 
abnormal breath sounds.  Neurological examination was normal.  
Chest X-ray studies were normal, but X-ray studies of the 
knees showed degenerative joint disease.  The examiner 
diagnosed the veteran with history of sarcoidosis, apparently 
inactive; arthralgias and myalgias of unknown cause; and 
degenerative joint disease of the knees.  

On file are statements by VA physicians dated between March 
2002 and September 2002.  The statements indicate that the 
veteran experienced aches and pains over his entire body, 
although no pertinent findings were evident on physical 
examination, and his blood chemical workups were negative.  
The statements indicate that the veteran's diagnoses include 
arthralgia, sarcoidosis, hypertension, and depression.  The 
statements indicate that it remained unclear whether the 
arthralgias were related to the sarcoidosis.

The veteran attended VA examinations in June 2003.  He 
reported that he was unable to work due to his back disorder 
and sarcoidosis.  He indicated that he used Prednisone 
secondary to his sarcoidosis, but the examiner noted that the 
sarcoidosis involvement was limited to the hilar nodes.  With 
respect to the veteran's arthralgias, the examiner noted that 
while the complaints had been evaluated, they remained 
unexplained, other than for the presence of degenerative 
joint disease in the knees.  The examiner noted, however, 
that the veteran's treating physicians did not believe the 
complaints were related to sarcoidosis, given the absence of 
generalized sarcoid.  The examiner further noted that the 
veteran's chest X-ray studies, liver function tests, and 
renal function tests had been normal.  Physical examination 
of the veteran was negative for pertinent abnormalities.  The 
examiner diagnosed hypertension, which the examiner indicated 
was not secondary to sarcoidosis (although it was possibly 
aggravated by medication taken for sarcoidosis); degenerative 
joint disease of the left knee; generalized arthralgias of 
unknown etiology, but not due to sarcoidosis; and inactive 
sarcoidosis limited to the hilar nodes, with no evidence of 
generalized sarcoidosis.

In several statements, the veteran contends that he is unable 
to work on account of his sarcoidosis.  He argues that the 
Prednisone he uses entitles him to a higher rating based on 
the need for corticosteroids.  He also contends that he uses 
multiple medications to control his sarcoidosis, and has 
submitted excerpts from medical publications describing those 
medications (none of which are corticosteroids); those 
descriptions indicate that the medications are intended for 
the control of psychiatric symptoms and seizures.  

Analysis

The RO evaluated the veteran's sarcoidosis as noncompensably 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6846.  That 
code provides that a noncompensable rating is assignable for 
sarcoidosis manifested by chronic hilar adenopathy or stable 
lung infiltrates without symptoms or physiologic impairment.  
A 30 percent evaluation is warranted for sarcoidosis with 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  A 60 percent evaluation is assignable for 
sarcoidosis with pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control.  A 100 
percent evaluation is warranted where there is cor pulmonale 
or cardiac involvement with congestive heart failure or 
progressive pulmonary disease with fever, night sweats and 
weight loss despite treatment.  38 C.F.R. § 4.97, Diagnostic 
Code 6846.

Active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of Diagnostic Code 
6600 and extra-pulmonary involvement under the specific body 
system involved.  Note following 38 C.F.R. § 4.97, Diagnostic 
Code 6846.

Under Diagnostic Code 6600, a 10 percent disability rating is 
warranted where Forced Expiratory Volume in one second is 71 
to 80 percent predicted, or; a ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity is 71 to 80 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method is 66 to 80 percent 
predicted.  A 30 percent rating requires FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) of 56 to 65 percent of predicted.  38 C.F.R. 
§ 4.97, Diagnostic Code 6600.

The Board initially notes that service connection for 
arthralgias of multiple joints and hypertension, and for knee 
degenerative joint disease, was denied in respective 
unappealed August 2003 and October 2005 rating decisions.  
Service connection for psychiatric disability as secondary to 
sarcoidosis was granted in August 2003, and is separately 
rated; the veteran has not appealed the rating assigned the 
psychiatric disorder.

The service medical records show that the veteran had 
bilateral hilar adenopathy on chest X-ray study, but was 
clinically asymptomatic and did not require therapy.  
Following service, he complained on occasion of symptoms 
including shortness of breath, but only infrequently 
demonstrated abnormalities on evaluations of the lungs.  The 
record instead reflects that his sarcoidosis has been 
considered by treating physicians as inactive since at least 
2001.  

Although the record shows he was eventually placed on 
Prednisone, he was prescribed that corticosteroid for the 
treatment of his claimed joint pains, and not for his 
sarcoidosis.  The treatment records in this regard show that 
while the joint pains were considered possibly related to the 
sarcoidosis at one point, the Prednisone was prescribed 
independent of any such possible relationship, and neither 
his treating nor examining physicians at any point actually 
determined that there was a relationship between sarcoidosis 
and the joint pain.  To the contrary, the June 2003 VA 
examiner concluded that there was no such relationship.  As 
already noted, service connection for joint pains as 
secondary to sarcoidosis has been denied.

In any event, the record clearly shows that the 
corticosteroids were not prescribed for the sarcoidosis 
itself, and that his sarcoidosis was considered inactive even 
at the time he was prescribed Prednisone after service.  Nor 
is there any evidence of cor pulmonale or cardiac involvement 
with congestive heart failure or progressive pulmonary 
disease with fever, night sweats and weight loss despite 
treatment.  A compensable evaluation under Diagnostic Code 
6846 therefore is not warranted.  

The Board notes, however, that the residuals of the 
sarcoidosis may also be rated as chronic bronchitis under the 
provisions of Diagnostic Code 6600.  Although the veteran 
failed to report for a February 2006 VA examination which 
would have included pulmonary function testing, the pulmonary 
function tests for October 2000 show that he demonstrated an 
FEV-1/FVC of 72 percent, which is consistent with the 
criteria for a 10 percent evaluation under Diagnostic Code 
6600.  The Board notes that the veteran has not demonstrated 
findings on any available pulmonary function tests of FEV-1, 
FEV-1/FVC, or DLCO (SB) limited to an extent consistent with 
the criteria for a rating higher than 10 percent.  Nor do the 
medical records on file show any findings such as cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute respiratory failure, or the 
need for oxygen therapy which would warrant a higher rating.  
See 38 C.F.R. § 4.97, Diagnostic Code 6600.

In sum, the Board finds that the veteran is entitled to a 10 
percent, but not higher, evaluation for his sarcoidosis under 
Diagnostic Code 6600.

The Board has considered whether the veteran has extra-
pulmonary involvement associated with his sarcoidosis.  The 
only potential extra-pulmonary involvement in this case 
identified by treating or examining physicians consists of 
his claimed arthralgias.  While his treating physicians have 
considered a possible relationship between sarcoidosis and 
the pains, none has offered an opinion linking the two 
conditions.  As already indicated, the June 2003 examiner 
specifically found that there was no relationship between the 
conditions.  The Board also notes that while the June 2003 
examiner suggested that the medications used for the 
sarcoidosis may have aggravated the veteran's hypertension, 
he specifically concluded that the hypertension was not a 
disorder associated with the underlying sarcoidosis itself.  
There is otherwise no competent evidence of extra-pulmonary 
involvement.

Accordingly, the Board concludes that the veteran is entitled 
to a 10 percent schedular evaluation for his sarcoidosis.  
38 U.S.C.A. § 5107.

In granting service connection for sarcoidosis, the RO 
assigned the veteran an effective date for the award of 
service connection of September 30, 1998.  The Board has 
reviewed the evidence of record, and concludes that the 
veteran's sarcoidosis has warranted a 10 percent evaluation, 
but not higher, for the entire period from September 30, 
1998.  Fenderson, supra.  


III.  Extraschedular considerations

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran argues that his low back and 
sarcoidosis disorders prevent him from working.  He has not 
worked steadily since 2000, when he quit his last job, and is 
currently receiving disability benefits from the SSA, 
although he at one point suggested that he does work 
intermittently in construction.  Notably, however, the 
veteran has other nonservice-connected disorders, 
particularly his claimed joint pains, which clearly impact on 
his ability to work, and which, according to the veteran, 
precipitated his decision to stop working.  Moreover, the 
veteran has indicated only that, in his opinion, no employer 
would hire him if the service-connected disorders were 
revealed; he has not adduced any evidence suggesting actual 
adverse action by any potential or past employer on account 
of his service-connected disorders.

The Board also points out that his clinical presentation is 
inconsistent with marked interference with employment.  His 
sarcoidosis has been considered inactive for a number of 
years, without any clinically significant demonstration of 
respiratory  distress.  He also retains substantially full 
lower back motion, with at most a 10 percent loss of function 
in the lower spine.  Although the October 2000 VA physician 
and social worker concluded that the veteran was prevented 
from working in certain occupations, they appear to have 
based their opinion on the veteran's report of pain and 
swelling in the joints and extremities, symptoms which, as 
already discussed, have not been associated with the 
sarcoidosis.  
 
Nor is there evidence that his disorders have necessitated 
frequent periods of hospitalization or that the 
manifestations of the disabilities are unusual or 
exceptional.  In essence, the evidence shows that the 
manifestations of the disorders are those contemplated by the 
schedular criteria.  There is no indication in the record 
that the average industrial impairment resulting from the 
disabilities would be in excess of that contemplated by the 
assigned evaluations.  Accordingly, in the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996);  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to an increased initial rating for low back 
disability is denied.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 10 percent initial disability 
rating for sarcoidosis is granted.





______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


